DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
This Office Action is in response to the amendment filed on September 12, 2022.  As directed by the amendment, Claims 1, 2, 4, 5, 8-11, and 13-21 have been amended.  Claims 7 and 22 have been canceled.  Claim 23 is a new claim.  Claims 1-6, 8-21, and 23 are pending in the instant application.
Regarding the Office Action filed April 13, 2022:
Applicant has resolved all objections to the drawings.  Therefore, those objections have been withdrawn.
Applicant has resolved all objections to the specification.  Therefore, those objections have been withdrawn.
Applicant has resolved all objections to the claims.  Therefore, those objections have been withdrawn.  However, additional objections have been found.
Applicant has resolved all rejections under 35 USC 112(b).  Therefore, those rejections have been withdrawn.
Applicant’s arguments regarding the 35 USC 102 and 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference or interpretation applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant has amended Claim 1 with new claim limitations that changes the scope of the claim.  Applicant has also added new Claim 23.
Claim Objections
Claim 11 is objected to because of the following informalities:  
The phrase “distal ends” should be changed to --the distal ends-- for consistency (Claim 11, Line 2).
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chien (US 2013/0186404) in view of Zack et al. (US 2014/0345621).
Regarding Claim 1, Chien discloses a headgear assembly (apparatus of Fig 9) for a patient interface (20 and 40, Fig 9) of a respiratory system (mask body engages breathing tube connected to breathing apparatus such that oxygen is conveyed to patient, paragraph 0004), wherein the headgear assembly comprises: at least one strap (90 and 95, Fig 9) to wrap around a user's head (90 and 95 wrap around user’s head, Fig 10); and a yoke (10, Figs 3 and 9) connected to ends of the at least one strap (10 connects to ends of 90, Fig 9), the yoke comprising a middle region (region bordered by 17, 15, and/or 12, Fig 3) located between two side regions (regions at 18 and going towards ends of 10, Figs 3-4) that terminate at distal ends of the yoke (ends of 10 that connect to 90, Figs 3-4 and 9);  wherein the yoke comprises a first engagement member and a second engagement member (18, Fig 4; 18 are left and right engagement members), the first engagement member configured to engage with a first retention member of the patient interface (28 and 29, Fig 4; 28 correspond to 18 and detachably hook respectively in buckling holes 180 of buckling members 18, paragraph 0032; 28 and 29 are left and right retention members), the second engagement member configured to engage with a second retention member of the patient interface (28 and 29, Fig 4; 28 correspond to 18 and detachably hook respectively in buckling holes 180 of buckling members 18, paragraph 0032; 28 and 29 are left and right retention members), each of the first engagement member and the second engagement member is in the form of an aperture (180, Fig 4) located in respective side regions of the yoke (180 is on 18, Fig 4).
Chien fails to disclose wherein the yoke is at least partially formed from an elastomeric material; the two side regions of the yoke are substantially rigid.
However, Zack, of the same field of endeavor, teaches a patient interface device (Abstract) including the yoke/frame is at least partially formed from an elastomeric material; the two side regions of the yoke/frame are substantially rigid (main frame member 18 is made of a rigid or semi-rigid materials, such as injection molded thermoplastic, silicone, or thermoplastic elastomer, paragraph 0029; thermoplastic elastomers are known to be rigid or semi-rigid in nature; side regions of yoke/frame is made of thermoplastic elastomers which are rigid) since these are known materials used in mask frames that exhibit both rigid and elastomeric properties.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the yoke/frame 10 to be of an elastomeric, rigid material, as taught by Zack, since these are known materials used in mask frames that exhibit both rigid and elastomeric properties.  It is known in the art that these frames can be made of an elastomeric, rigid material depending on how much the frame should conform to the user’s face.  One of ordinary skill in the art would take these materials of different rigidities into consideration when assembling or designing the mask to conform to the user’s face and maintain the seal.
Regarding Claim 2, Chien-Zack combination teaches the at least one strap comprises a rear strap (Chien: 95, Fig 10) connected to a pair of front straps (Chien: 90, Fig 10), and wherein the distal ends of the yoke are configured to connect to free ends of the front straps (Chien: ends of 10 connect to ends of 90, Fig 9).
Regarding Claim 3, Chien-Zack combination teaches the yoke is fully formed from an elastomeric material (Zack: main frame member 18 is made of a rigid or semi-rigid materials, such as injection molded thermoplastic, silicone, or thermoplastic elastomer, paragraph 0029; thermoplastic elastomers are known to be rigid or semi-rigid in nature; yoke/frame can be fully made of the elastomeric material).
Regarding Claim 11, Chien-Zack combination teaches the yoke comprises distal ends (Chien: ends of 10 that connect to 90, Figs 3-4 and 9) and each distal end is connected to a connector (Chien: apertures of 90 that connects to 10, Fig 9) configured to connect to a front strap (Chien: 90, Figs 9-10) of the at least one strap (Chien: ends of 10 connect to ends of 90, Fig 9).
Regarding Claim 12, Chien-Zack combination teaches the yoke comprises substantially rounded edges (Chien: 10 is shown to have round edges, Fig 3).
Regarding Claim 14, Chien-Zack combination teaches a patient interface comprising a mask assembly and the headgear assembly of Claim 1 (See Rejection of Claim 1 with Chien and Zack above).
Regarding Claim 13, Chien-Zack combination teaches each of the first retention member and the second retention member of the patient interface comprises an arm (Chien: 28 is acting as an arm of 29 as its protruding out from 29, Figs 4-5) configured to be received within the respective aperture (Chien: 28 correspond to 18 and detachably hook respectively in buckling holes 180 of buckling members 18, paragraph 0032).
Allowable Subject Matter
Claims 4-6, 8-10, 15-21, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4-6, 8-10, 15-21, and 23 contain allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 4 is dependent on Claim 1 and discusses a pair of stepped regions are provided on the upper surface and/or lower surface and/or rear surface of the yoke, each stepped region separating the middle region of the yoke from each side region of the yoke.  The prior art does not anticipate and/or make obvious the claimed invention of Claim 4.
Claim 8 is dependent on Claim 1 and discusses the yoke comprises a washer box housing.  The prior art does not anticipate and/or make obvious the claimed invention of Claim 8.
Claim 10 is dependent on Claim 1 and discusses the yoke having distal ends, each distal end connected to a headgear connector assembly comprising a washer box housing and a connector configured to connect to a front strap of the at least one strap.  The prior art does not anticipate and/or make obvious the claimed invention of Claim 10.
Claim 15 is dependent on Claim 14 and discusses the front surface of the frame comprising a yoke channel extending laterally across the frame, the yoke channel configured to receive the yoke.  The prior art does not anticipate and/or make obvious the claimed invention of Claim 15.
Claim 20 is dependent on Claim 14 and discusses the at least one retention member projects from the front surface of the frame for engagement with the at least one engagement member of the yoke.  The prior art does not anticipate and/or make obvious the claimed invention of Claim 20.
 	Claim 21 is dependent on Claim 14 and discusses the first retention member and second retention member in  the form of a pair of arms projecting from left and right sides of the frame, wherein a distance between the apertures is less than a distance between the arms.  The prior art does not anticipate and/or make obvious the claimed invention of Claim 21.
Claim 23 is dependent on Claim 1 and discusses each aperture in the yoke passes through the yoke from the front surface to the rear surface.  The prior art does not anticipate and/or make obvious the claimed invention of Claim 23.
Claims 5-6, 9, and 16-19 contain allowable subject matter due to their dependency on Claims 4, 8, and 15.  
Several prior art similar to the claimed invention are explained below.
Huddart et al. (US 2016/0144146) discusses a headgear system similar to the instant invention.  Regarding Claim 4, which is dependent on Claim 1, Huddart does not mention the engagement member having any kind of aperture.  The instant invention makes it clear what these apertures are (125a and 125b, Fig 18) and shows that these engagement members attach to the retention members via the apertures.  In contrast, Huddart uses a snap-fit connection (Huddart: Fig 41).  It would be unreasonable to modify Huddart to have apertures as it would drastically change the functionality of the device.  Therefore, because Huddart does not disclose Claim 1, Huddart does not disclose Claim 4.  Similar arguments are applied to Claims 8, 10, 15, 20, 21, and 23.
Chien (US 2013/0186404) discusses a breathing mask.  Regarding Claim 4, Chien makes no mention of a pair of stepped regions and these stepped regions separating the middle region from each side region.  Though Chien seems to show a “step” in the “middle region” near 18 (Chien: Fig 4), the feature 18 is relied on to be part of the “side regions”, and thus, the “step” being shown in Chien cannot be associated with the pair of stepped regions of the instant invention.  Even if the depression was to be modified, there would be no motivation to do so and it would introduce hindsight into the modification.  Therefore, Chien does not disclose the claimed invention of Claim 4.  Regarding Claim 8, Chien mentions nothing about a washer box housing.  The instant invention is clear on what this washer box housing is (Figs 30A-30D).  It would be unreasonable to modify Chien to have this washer box housing as it would require drastic modifications to the structure and would drastically change the operation of the device.  Therefore, Chien does not disclose the claimed invention of Claim 8.  Similar arguments of Claim 8 are applied to Claim 10.  Regarding Claim 15, Chien mentions nothing about a yoke channel extending laterally across the front surface of the frame.  Having this yoke channel would require drastic modifications to the frame itself which would make the device inoperable.  Therefore, Chien does not disclose the claimed invention of Claim 15.  Regarding Claim 20, Chien mentions nothing about a retention member projecting from the front surface of the frame.  The retention member of Chien is not on the front surface, but internal of the frame (Chien: 28 and 29, Fig 4).  There is no reason to have that member project from the front surface as it would require drastic changes to the functionality of the device.  Therefore, Chien does not disclose the claimed invention of Claim 20.  Regarding Claim 21, Chien does not discuss about the distance between the apertures being less than the distance between the arms.  In fact, Chien teaches the exact opposite.  Chien clearly shows the distance of the apertures 180 are the same or more than the distance between the arms 28 (Chien: Fig 5).  There is no reason for the apertures to be much closer in distance as the mechanism is very particular and there’s no room for modification.  Even if the arms were longer, the user would have greater difficulty detaching the “yoke” from the “frame”.  Therefore, Chien does not disclose the claimed invention of Claim 21.  Regarding Claim 23, Chien does not discuss anything about the apertures passing through the yoke from the front surface to the rear surface.  The apertures 180 are on the rear side of the “yoke” and are actually a part of the buckling member 18 (Chien: 180, Fig 4).  It would be unreasonable to have these apertures relocated onto the actual surface of the “yoke” as it would make the device inoperable.  Therefore, Chien does not disclose the claimed invention of Claim 23.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857. The examiner can normally be reached Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T KHONG/Examiner, Art Unit 3785                                                                                                                                                                                            
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785